UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-7134


TOMMY WILLIAMS,

                  Plaintiff - Appellant,

          v.

VANESSA CRAWFORD, Sheriff,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00544-CMH-TRJ)


Submitted:   October 4, 2011                 Decided:   October 11, 2011


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy    Williams,        a     Virginia     inmate,       brought     this     42

U.S.C. § 1983 (2006) action after correctional officials seized

various    items    of   his   personal          property.       The    district      court

dismissed    his    complaint        pursuant      to    28    U.S.C.    §    1915A(b)(1)

(2006),    and    Williams     now        appeals.       Because       Williams      had    an

adequate    post-deprivation          remedy       under      Virginia       law   for     the

allegedly    wrongful     confiscation,            his     property     was    not    taken

without due process.            Hudson v. Palmer, 468 U.S. 517, 533-36

(1984).     Nor has Williams alleged that any interference with his

legal mail caused him to suffer actual detriment to a legal

proceeding.        See Lewis v. Casey, 518 U.S. 343, 349-51 (1996);

White v. White, 886 F.2d 721, 723 (4th Cir. 1989).                           Accordingly,

we affirm the judgment of the district court.                          We dispense with

oral   argument      because        the    facts     and      legal    contentions         are

adequately       presented     in    the     materials        before    the    court       and

argument would not significantly aid the decisional process.



                                                                                   AFFIRMED




                                             2